Citation Nr: 0416330	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the debt resulting from an overpayment of pension 
benefits was validly created.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served honorably from March 1952 to March 1955 
with an additional 5 years, 10 months and 8 days of prior 
active service.  

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that determined that gambling and interest income 
would be counted for purposes of entitlement to non-service-
connected pension benefits.  

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in September 2003.  During the 
hearing, the veteran raised the issue of clear and 
unmistakable error in a prior final rating decision, claimed 
as the basis for an earlier effective date for grant of 
service connection for various disabilities.  See Transcript, 
p 9, 10.  This issue is referred to the RO for appropriate 
action. 

A review of the veteran's statement and testimony shows that 
he is challenging the validity of the debt based on an 
incorrect computation of his income, specifically including 
gambling winnings and certain interest as income.  
Accordingly, the issue is as stated on the title page of this 
decision.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran of any further action required on his part


REMAND

In June 2000 the RO notified the veteran that his pension 
benefits had been amended based on additional income and that 
an overpayment had been created.  He was informed that that 
he would receive a separate notification of the amount of the 
overpayment and repayment procedures.  However, a copy of 
this separate notification with his associated right of due 
process is not of record.  The veteran's notice of 
disagreement was received in November 2001.  Accordingly, the 
case is Remanded for the following:

1.  The RO should locate and associate 
with the claims folder a copy of the 
letter notifying the veteran of the 
amount of the debt in issue.  If a copy 
of the letter cannot be located or if in 
fact the notification letter was not sent 
the RO should take corrective action.

2.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
whether the appeal has been timely 
perfected.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC), which includes the 
regulations pertaining to timeliness of 
an appeal if appropriate, and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




